EXHIBIT 10.81



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT



          This First Amendment to Employment Agreement (this “Amendment”), by
and between Workflow Management, Inc., a Delaware corporation (the “Company”)
and Michael L. Schmickle (“Employee”), is made and entered into effective as of
December 23, 2002.



RECITALS



          WHEREAS, the Company and Employee are parties to that certain
Employment Agreement, dated as of May 1, 2001 (the “Employment Agreement”);



          WHEREAS, the Company and Employee desire to amend the Employment
Agreement subject to the terms and conditions set forth herein; and



          WHEREAS, all capitalized terms used but not defined in this Amendment
shall have the meanings given them in the Employment Agreement.



AGREEMENTS



          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee agree as
follows:



          1.    Section 3(a) of the Employment Agreement is hereby amended to
increase the base salary payable to Employee to $215,200.00 effective as of
December 1, 2002.



          2.    Employee shall cooperate in all respects with, and shall
faithfully adhere to, execute, and fulfill directives of the Chief Executive
Officer of the Company and all policies established in writing by the Company,
and shall cooperate in all respects with the Chief Executive Officer of the
Company.



          3.    In addition to the compensation provided for in the Employment
Agreement, the Company hereby agrees to pay to Employee a retention bonus in the
aggregate amount of $200,000 (the “Retention Bonus”) in order to induce Employee
to continue his service to the Company. The Retention Bonus is payable in two
installments: (i) $100,000 payable on January 1, 2003; and (ii) the remainder
payable on June 1, 2004; subject to the following provisions. If Employee’s
employment with the Company is terminated pursuant to Section 6(a), 6(c) or
6(d)(iii) of the Employment Agreement (or, if the Employment Agreement has
expired, if his employment with the Company is terminated due to death, by the
Company for any reason that would have constituted termination for cause under
the Employment Agreement or by Employee for any reason other than Good Reason as
defined in the Employment Agreement) prior to a payment date, Employee forfeits
the right to receive any portion of the Retention Bonus not yet payable on the
date of termination. If Employee’s employment with the Company is terminated
pursuant to Section 6(b), 6(d)(i) or 6(d)(ii) of the Employment Agreement (or,
if the Employment Agreement has expired, if his employment with the Company is
terminated due to disability as defined in the Employment Agreement, by the
Company for any reason that

 

--------------------------------------------------------------------------------

 



would have constituted termination without cause under the Employment Agreement
or by Employee for any reason that would have constituted Good Reason under the
Employment Agreement) prior to a payment date, Employee shall be entitled to
receive the full amount of the Retention Bonus, payable in the scheduled
installments as described above. Any other right that Employee has to receive
any severance or other payments upon termination of his employment shall remain
as set forth in Section 6 of the Employment Agreement (or as set forth in any
amendment or renewal thereof in effect at the time of such termination) and the
rights granted hereunder shall be in addition to any rights granted thereunder
and shall survive expiration of the Employment Agreement to the extent set forth
above.



          4.    Section 6(c) of the Employment Agreement is deleted in its
entirety and replaced with the following:



          (c)    Termination by the Company “For Cause”. The Company may
terminate Employee’s employment hereunder ten (10) days after written notice to
Employee “for cause,” which shall be: (i) Employee’s material breach of this
Agreement, which breach is not cured within ten (10) days of receipt by Employee
of written notice from the Company specifying the breach; (ii) Employee’s gross
negligence in the performance of his material duties hereunder, or the
intentional nonperformance or mis-performance of such duties, which actions
continue for a period of at least ten (10) days after receipt by Employee of
written notice of the need to cure or cease; (iii) Employee’s failure to abide
by or comply with the directives of the Board, his superior officers or the
policies and procedures of the Company or his failure to cooperate with the
Chief Executive Officer of the Company, in each case as determined by the Board;
(iv) Employee’s willful dishonesty, fraud, or misconduct with respect to the
business or affairs of the Company, and that in the reasonable judgment of the
Company materially and adversely affects the operations or reputation of the
Company; (v) Employee’s conviction of a felony or other crime involving moral
turpitude; or (vi) Employee’s abuse of alcohol or drugs (legal or illegal) that,
in the Company’s reasonable judgment, substantially impairs Employee’s ability
to perform his reasonable duties hereunder. In the event of a termination “for
cause,” as enumerated above, Employee shall have no right to any severance
compensation.



          5.    All other provisions of the Employment Agreement shall continue
in full force and effect without further modification.



          6.    By affixing his signature hereto, the corporate officer of the
Company represents and warrants that this Agreement, in its present form, has
been fully authorized and agreed to by the Board.



          The undersigned have executed this Amendment as of the effective date
set forth above.



  WORKFLOW MANAGEMENT, INC.


By: /s/ Thomas B. D’Agostino, Sr.

--------------------------------------------------------------------------------

Name: Thomas B. D’Agostino, Sr.
Title: President, Chairman of the Board and
         Chief Executive Officer



  Employee:

/s/ Michael L. Schmickle

--------------------------------------------------------------------------------

Michael L. Schmickle

 

  2 

 

--------------------------------------------------------------------------------

 